DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “lightweight” in claim 1is a relative term which renders the claim indefinite. The term “lightweight” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The floor mat can be considered lightweight in comparison to any heavier floor mat, regardless of its actual weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,428,873 issued to Kerr.  
Kerr discloses a floor mat and method of making said floor mat (title).  Said floor mat comprises a plurality of yarns tufted into a carrier fabric (i.e., a primary backing layer) forming a textile component, wherein said textile component is joined by an adhesive layer to a backing having at least one layer of vulcanized thermoplastic elastomer (abstract).  In a preferred embodiment, the floor mat comprises pile yarns 14 tufted into carrier fabric 16 to form a textile component (col. 2, lines 53-61 and Figure 2).  An layer of adhesive 24 is extruded onto the back (i.e., floor-facing) surface of the tufted carrier (col. 2, line 65-col. 3, line 1 and Figure 2).  A first layer of thermoplastic elastomer 36 is adhered thereto (col. 3, lines 36-41 and Figure 2).  A reinforcing scrim 40 comprising a woven or nonwoven fabric is placed onto the thermoplastic elastomer layer 36 and then a second layer of thermoplastic elastomer 60 is applied (col. 3, lines 43-51 and col. 4, lines 50-56 and Figure 2).  The floor mat is launderable by an industrial washing machine (col. 1, lines 12-16 and 40-47 and claim 1).
	Thus, Kerr teaches a single-piece floor mat comprising (a) a textile component of (i) tufted pile carpet comprising face fibers tufted through a primary backing layer and (ii) a reinforcement layer comprising at least one of a textile substrate (i.e., Kerr’s reinforcing scrim 40) and an elastomeric layer (i.e., Kerr’s first layer of thermoplastic elastomer 36) and (b) a base component comprised of elastomeric material (i.e., Kerr’s second layer of thermoplastic elastomer 60), wherein the textile component and base component are permanently attached to one another and wherein the single-piece floor mat is can withstand at least one wash cycle in a commercial washing machine (i.e., Kerr’s teaching that the floor mat is launderable by an industrial washing machine) and is capable of being re-used after being washed.  Kerr fails to teach the weight of the floor mat.  However, said floor mat can be considered “lightweight” in comparison to a heavier floor mat.  Therefore, claim 1 is anticipated by the Kerr reference.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, the cited art is directed to single floor mats teaching certain aspects of applicant’s claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 28, 2022